DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (03/24/2022) in which a (3) month Shortened Statutory Period for Response has been set.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

              Acknowledgements

3.       Upon entry, claims (1 -9) appears pending for examination, of which (1, 8 and 9) being the three (3) parallel running independent claims on record.

                                               Information Disclosure Statement

4.	It is note that no information disclosure statements filed with this application. However, the Background & introduction Sections of Applicant's Specification describes several known technologies that seem pertinent to the filed application. A listing of references in the specification is not a proper information disclosure statement. The 37 CFR 1.98(b) requires a list of all patents, publications, or any other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."
                                                                Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

                                                                    Drawings

6.	The submitted Drawings on date (03/24/2022) have been accepted and considered under the 37 CFR 1.121 (d).

Claim rejection section 

         Double Patent

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Claims (1, 8 and 9) of instant Application 17/703,174 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the analogous independent (system, method and CRM) claims of the parent Applications 16/351,685, (see Table below). Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or a similar variations of the same claim language.

Instant Appl. 17/703,174
Reference: 16/351,685
Claim 1. A control device for a moving body, 
         the control device comprising: 
         a first starting means for controlling starting the moving body based on a predetermined input;  
        and a second starting means for controlling the starting the moving body based on the predetermined input 
        and authentication using a captured image.  


Claim 8. A control system comprising: a control device for a moving body; and a monitoring device, wherein the control device includes: a first starting means for controlling starting the moving body based on a predetermined input; and a second starting means for controlling the starting the moving body based on the predetermined input and authentication using a captured image in the monitoring device. 

Claim 9. A control method for a moving body, the control method comprising: controlling starting the moving body based on a predetermined input; and controlling the starting the moving body based on the predetermined input and authentication using a captured image.
Claim 1. A monitoring system comprising: 
        a mounting device of a moving body; and a monitoring center device, 
       wherein the moving body is configured to be capable of starting on condition that a starting permission is outputted, the monitoring center device is configured to: receive feature data of a passenger of the moving body from the mounting device; determinate whether the received feature data matches one of features registered in a database; 
         transmit a determination result generated on the basis of determination to the mounting device, when communication with the monitoring center device is possible, the mounting device is configured to: execute photographing a passenger of the moving body; 
    transmit feature data of the passenger to the monitoring center device; receive the determination result from the monitoring center device; perform output or withhold the starting permission on the basis determination result, and 
   when communication with the monitoring center device is not possible, the mounting device is configured to: output the starting permission.


5. A monitoring method for a mounting device of a moving body, wherein the moving body is configured to be capable of starting on condition that a starting permission is outputted, the monitoring center device is configured to: receive feature data of a passenger of the moving body from the mounting device; determinate whether the received feature data matches one of features registered in a database; and transmit a determination result based on the determination to the mounting device, and the monitoring method comprises: when a communication with the monitoring center device is possible, executing photographing a passenger of the moving body; transmitting feature data of the passenger to the monitoring center device; receiving the determination result from the monitoring center device; and performing outputting or withholding the starting permission on the basis of the determination result; and when the communication with the monitoring center device is not possible, outputting the starting permission.


Claim 9. A non-transitory computer-readable storage medium storing a program that causes a computer mounted on a moving body to perform processes, wherein the moving body is configured to be capable of starting on condition that a starting permission is outputted, the monitoring center device is configured to: receive feature data of a passenger of the moving body from the mounting device; determinate whether the received feature data matches one of features registered in a database; and transmit a determination result based on the determination to the mounting device, and the processes comprises: when a communication with the monitoring center device is possible, executing photographing a passenger of the moving body; transmitting feature data of the passenger to the monitoring center device; receiving the determination result from the monitoring center device; and performing outputting or withholding the starting permission on the basis of the determination result; and when the communication with the monitoring center device is not possible, outputting the starting permission.


        35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness

8.2.	Claims (1 -9) are rejected under 35 U.S.C. 103(a) as being unpatentable over Nandakumar; et al. (“Real Time Vehicle Security System through face recognition”, hereafter “Nandakumar”), in view of Jeon et al. (US 2008/0297330; “Jeon”).

Claim 1. Nandakumar discloses the invention substantially as claimed - A control device for a moving body, the control device comprising: (e.g. a security monitoring system of Figs. 1-2, similarly employing face recognition and authentication, via extracting unique characteristics of the image, and further comparing captured images information with the prev. stored trusted/authorized image data (i.e. database Fig. 2), and if match/mismatch, the system will switch all vehicular features to an operable and/or non-operable modes, also able to generate and send “alert-notifications” to the owner/driver in real time via communication network; [Nandakumar; sec. 1-3])
Nandakumar specifically teaches - a first starting means for controlling starting the moving body based on a predetermined input; (e.g. see analogous in at least [page372]);
and a second starting means for controlling the starting the moving body based on the predetermined input; (e.g. see analogous in at least [page376]);
and authentication using a captured image; (e.g. pertinent action is taken based on authentication determination; [372]).
Given the teachings of Nandakumar as a whole, and under the obvious assumption, nature and purpose of this paper, it is noted that some of the structural steps/elements as listed, are missed or not fully described (i.e. in this situation/design, Nandakumar uses a mobile app as a central control device, for alert monitoring and decision making module; [sec. 3.2].)
	  For the purpose of further clarification, and in the same field of endeavor Jeon teaches – (e.g. a monitoring vehicular system using a similar “server - client/car” ecosystem, as illustrated in at least Figs. (1-3), a camera (102) for image capturing and person authentication (112), Fig. 2; [Jeon]; also employing image recognition (i.e. also image recognition, authentication and registration [Jeon; 0026]), and a communication link (120, 208) for data exchange between the modules.
The system is further able to determine (match/mismatch) of the monitoring event, and making decision about the danger/prevention situation, activate/deactivate vehicle essential features (i.e. start-up control, etc), generate and transmit notifications to driver and central units; [Jeon; Summary; 0008; 0031; 0037].)
Further, Jeon’s “server/central” sub-system of Fig. 3 in details discloses the use of plurality services for security and monitoring purposes [Jeon; 0034] via comm-link (208), also associated with the control module (216), registration module (202), authentication matching (210), danger content (212) and helper module (214); [Jeon].) 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Nandakumar ecosystem with the server-client architecture of Jeon, in order to provide (e.g. a danger preventive system using the same, in which dangerous situations can be solved rapidly by automatically
transmitting driver's position information and pertinent images from an external danger prevention server, such as police and emergency help institutes, etc; [Jeon; 0009].)

Claim 2. Nandakumar/Jeon discloses - The control device according to claim 1, wherein the captured image is acquired from a photographing device installed on the moving body. (The same rationale and motivation apply as given to Claim1 above.)

Claim 3. Nandakumar/Jeon discloses - The control device according to claim 2, wherein the photographing device is installed at a position where an inside of the moving body is captured; (e.g. see inside camera may be similarly used/installed; [Nandakumar; 371]).  

Claim 4. Nandakumar/Jeon discloses - The control device according to claim 1, wherein the authentication is performed based on feature information of a person in the captured image. (The same rationale and motivation apply as given to Claim 1 above.).  

Claim 5. Nandakumar/Jeon discloses - The control device according to claim 1, wherein the starting of the moving body by the first starting means is permitted when predetermined condition is satisfied. (The same rationale and motivation apply as given to Claim 1 above. See also authentication and “remote data monitoring” determination as pre-determined conditionals, for feature activation in both Nandakumar/Jeon).  

Claim 6. Nandakumar/Jeon discloses - The control device according to claim 5, wherein the predetermined condition is a case where the authentication using the captured image cannot be performed; , (e.g. see face recognition event registration (s401-s405; Fig. 4 [Jeon] and data monitoring with the center (s418-s419), via transmission to server; [Jeon; 0037; 0044-0054] where reference time (s407) and attempts (s416) are taking into account, Fig. 4; [Jeon; 0044-0054]; the same motivation applies herein.)

Claim 7. Nandakumar/Jeon discloses - The control device according to claim 6, wherein 
the authentication using the captured image is performed through communication with an external device, and the predetermined condition is satisfied when the communication with the external device is not possible; (e.g. see event registration (s401-s405; Fig. 4 [Jeon] and data monitoring with the center (s418-s419), via transmission to server; [Jeon; 0037; 0044-0054]; the same motivation applies herein.)

Claim 8. Nandakumar/Jeon discloses - A control system comprising: a control device for a moving body; and a monitoring device, wherein the control device includes: a first starting means for controlling starting the moving body based on a predetermined input; and a second starting means for controlling the starting the moving body based on the predetermined input and authentication using a captured image in the monitoring device. (Current lists all the same elements as recite in Claim 1 above, but in “system form” instead, and is/are therefore on the same premise.)

Claim 9. Nandakumar/Jeon discloses - A control method for a moving body, the control method comprising: controlling starting the moving body based on a predetermined input; and controlling the starting the moving body based on the predetermined input and authentication using a captured image. (Current lists all the same elements as recite in Claim 1 above, but in “method form” instead, and is/are therefore on the same premise.)

					     Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:			

8.1. Patent documentation:
US 20170001598 A1 	Pophale; et al. 	B60R25/24;
US 20160132673 A1 	Birk; et al. 		G06F21/36;
US 20080297330 A1 	Jeon; et al. 		B60R25/102;
US 20050062602 A1 	Fujiwara; et al. 	B60R25/102;
US 20040188164 A1	Maeno, et al.		B60R25/1004; B60R25/305
US 20010056544 A1 	Walker; et al. 	B60R25/02;

8.2. Non-Patent documentation:

_ Real Time Vehicle Security System through face recognition; 2014. 
_ Automatic detection of vehicle occupants - the imaging problems and solution; 2000.

                                                             CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800)786-9199 (USA/CANADA) or (571)272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.